Citation Nr: 1814039	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When this case was previously before the Board in August 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Subsequent to the Board's remand, the issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and bilateral upper extremity peripheral neuropathy were granted in a May 2017 rating decision.  As such, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claim on appeal is adjudicated.

In response to the Board's remand, an addendum VA opinion was received in February 2017 in which the examiner opined that it was less likely as not that the Veteran's ED was caused by, or a result of, or incurred in service because service treatment records were silent for hypertension and DM.  The examiner noted that the date of onset of ED was 1991, in the Veteran's mid 40's, and risk factors were hypertension, medications for hypertension, and age.  The examiner noted that the Veteran was diagnosed with DM in 1999.  The examiner opined that it was less likely as not that the Veteran's ED was caused by or a result of DM because the onset of ED preceded onset of DM.  The examiner also noted the aforementioned March 1991 treatment record and stated that glucose of 116, by itself, did not meet the criteria for a diagnosis of DM.  The examiner stated that forty percent of males had age-related ED onset in their early 40's with further age-related progression.  The examiner stated that there were multiple factors increasing the risk of ED in individuals, and it was not possible to determine the precise percentage each risk factor played in the overall condition of ED.  The examiner stated that the medical knowledge to determine the natural progression of ED in an individual did not exist; as such, there was no evidence to support worsening beyond natural progression.

In the Board's August 2016 remand, it was instructed that an opinion be offered as to whether it was at least as likely as not (50 percent probability or greater) that the ED was etiologically related to service, to include as a result of the Veteran's presumed herbicide exposures.  The Board finds that an addendum opinion is necessary to answer this question as it was not addressed in the February 2017 addendum. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the February 2017 VA examiner (or another examiner if this individual is unavailable) to determine the etiology of the Veteran's ED.  Access to the electronic claims file must be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  

For diagnosed ED, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is etiologically related to service, to include as a result of the Veteran's presumed herbicide exposures. 

In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.

A complete rationale should be furnished for any opinion rendered.

2.  Readjudicate the Veteran's claim with consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

